t c memo united_states tax_court carey clayton mills petitioner v commissioner of internal revenue respondent docket no filed date carey clayton mills pro_se brock e whalen sheila r pattison and bryan j dotson for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioner’s income_tax of dollar_figure and dollar_figure for and years in issue respectively respondent also determined penalties under sec_6662 for the years in unless otherwise indicated all section references are to the internal continued issue however the parties have agreed petitioner is not liable for accuracy- related penalties after concessions the issue for decision is whether the allowable deduction for legal and professional services legal fees for should be dollar_figure or dollar_figure petitioner’s amended return which reflects the dollar_figure deduction for legal fees requires us to consider whether a change in accounting_method from the cash_receipts_and_disbursements_method cash_method to the accrual_method is a valid change we hold the change in accounting_method is not valid and thus petitioner is entitled to a deduction of dollar_figure for legal fees under the cash_method findings_of_fact at the time the petition was filed petitioner resided in alaska petitioner began a for-profit activity to mine minerals mineral mining activity in petitioner formed diversified mining ventures l l c diversified on date pursuant to the laws of the state of alaska through which he conducted his mineral mining activity between and petitioner accounted for gross_income and expenses of his mineral mining activity using the cash_method petitioner reported income and expenses on schedule c continued revenue code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure profit or loss from business attached to his income_tax returns petitioner has not filed with respondent an application to change his method_of_accounting on date petitioner filed hi sec_2011 income_tax return original return he subsequently submitted an amended income_tax return amended return which was processed on or around date on his original return petitioner reported his business income and expenses on schedule c using the cash_method and claimed a deduction for legal fees of dollar_figure reflecting the amount he paid in on his amended return he reported that he was using the cash_method although his return reflected the accrual_method of accounting for his legal fees petitioner cites a tax software error for the reported use of the cash_method petitioner claimed a deduction for legal fees of dollar_figure on his amended return reflecting the total amount of legal fees billed during the tax_year during petitioner did not maintain any formal accounting books_or_records he reported dollar_figure of gross_receipts in from renting out equipment the only record reflecting the gross_receipts was the check used to pay for the diversified is a disregarded_entity for federal tax purposes under sec_301_7701-2 and sec_301_7701-3 proced admin regs therefore petitioner appropriately reported his business income and expenses on schedule c equipment rental which did not include any information regarding the date petitioner became entitled to receive the rental income on date respondent mailed petitioner a notice_of_deficiency for the years in issue respondent initially disallowed the deduction claimed for legal fees for respondent has since conceded that petitioner is entitled to a deduction of dollar_figure for legal fees respondent proposed adjustments to income on form 4549-a income_tax discrepancy adjustments attached to the notice_of_deficiency the adjustment to petitioner’s deduction for legal fees was dollar_figure the adjustment for repairs and maintenance was dollar_figure this however was an error the amounts that should have been listed are dollar_figure for legal fees and dollar_figure for repairs and maintenance the amounts petitioner reported on the amended return the correction of these errors did not increase the amount of the deficiency and the amount left in dispute is significantly less than the original determination petitioner timely filed a petition with this court disputing the notice_of_deficiency i burden_of_proof opinion ordinarily the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayers bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 petitioner argues that respondent introduced a new_matter outside the original notice_of_deficiency in raising the change in accounting_method_issue petitioner contends that he was instructed to change his accounting_method by an internal_revenue_service irs agent and that now the burden_of_proof is shifted to respondent to prove that no such instructions were issued here the record fully presents the facts and the burden_of_proof plays no role in the outcome see 124_tc_95 ii change in accounting_method as a general_rule taxable_income shall be computed under the accounting_method by which the taxpayer regularly computes his income in keeping his books sec_446 once the taxpayer has adopted an accounting_method he must secure the commissioner’s consent before he can compute his taxable_income under a different method sec_446 if the taxpayer changes the accounting_method used in computing taxable_income without first obtaining consent the commissioner can assert sec_446 and require the taxpayer to abandon the new method_of_accounting and to report taxable_income using the old method 130_tc_147 aff’d 659_f3d_316 4th cir sunoco inc v commissioner tcmemo_2004_29 slip op pincite the question in such a case is whether the change constitutes a change_of_accounting_method that is subject_to sec_446 capital one fin corp v commissioner t c pincite sunoco inc v commissioner slip op pincite if the change constitutes a change_of_accounting_method that is subject_to sec_446 then the taxpayer is foreclosed from making the change by sec_446 and the regulations promulgated thereunder without regard to whether the new method would be proper capital one fin corp v commissioner t c pincite sunoco inc v commissioner slip op pincite a change in the accounting_method includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in that overall plan sec_1_446-1 income_tax regs a taxpayer’s change_of his overall plan of accounting from the cash_method to the accrual_method is a change in accounting_method id see sunoco inc v commissioner slip op pincite petitioner’s purported adoption of the accrual_method of accounting for diversified in constitutes a change in accounting_method petitioner started his mineral mining activity in from through he accounted for the income and expenses for diversified by using the cash_method according to petitioner he adopted the accrual_method as his overall accounting_method in petitioner’s purported change_of his overall accounting_method from the cash_method to the accrual_method constitutes a change_of_accounting_method for which petitioner was required to obtain to respondent’s consent petitioner did not obtain respondent’s consent before his purported change from the cash_method to the accrual_method of accounting a taxpayer has two means through which he can obtain the commissioner’s consent to a change in accounting_method hawse v commissioner tcmemo_2015_99 at see sec_1_446-1 income_tax regs first the taxpayer can file a properly completed form_3115 application_for change in accounting_method with the commissioner during the taxable_year for which the taxpayer desires to make the change and await an affirmative grant of consent capital one fin corp v commissioner t c pincite sec_1_446-1 income_tax regs the commissioner must notify the taxpayer that his request has been granted for the commissioner’s consent to be effective hawse v commissioner at second the taxpayer can comply with the terms and conditions for obtaining consent under any administrative procedure promulgated by the commissioner for that purpose sec_1_446-1 income_tax regs revproc_2011_14 2011_4_irb_330 and revproc_97_27 1997_1_cb_680 provide the procedures for obtaining the commissioner’s automatic rev_proc and nonautomatic rev_proc consent to a change in accounting_method for the years at issue a taxpayer is required to file a form_3115 or application in lieu of a form_3115 to obtain the commissioner’s automatic consent to a change in accounting_method revproc_2011_14 sec a 2011_4_irb_330 likewise a taxpayer is required to file a form_3115 to obtain the commissioner’s nonautomatic consent to a change in accounting_method revproc_97_27 sec_5 a c b pincite neither revproc_2011_14 supra nor revproc_97_27 supra provides that oral instructions from an agent are sufficient to confer the commissioner’s consent accordingly petitioner did not obtain the commissioner’s consent before his purported adoption of the accrual_method for under sec_446 the commissioner can require the taxpayer to abandon the new accounting_method and to report taxable_income using the old accounting_method sunoco inc v commissioner tcmemo_2004_29 petitioner never received permission from respondent to change his accounting_method and respondent has required petitioner to abandon his new accounting_method the accrual_method under which petitioner’s amended return was filed and to report taxable_income using his old accounting_method the cash_method under the cash_method the proper deduction for legal fees is dollar_figure not the dollar_figure claimed on the amended return iii conclusion we hold that petitioner was required to compute diversified’s income and expenses for the years at issue under the cash_method accordingly petitioner is entitled to a dollar_figure deduction for legal fees for the tax_year in reaching our holdings herein we have considered all arguments the parties made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
